Citation Nr: 0406129	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  02-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, variously diagnosed as psychoneurosis, 
anxiety hysteria and conversion reaction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
July 1943.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In June 2003, the Board 
remanded this case to the RO for further development.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

In September 2002 the veteran appeared at a videoconference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  No documents in the file indicate 
the veteran was advised of limitations on requests for 
another hearing in this matter.  In June 2003 he submitted a 
VA Form 21-4138 with attachments wherein he requested 
"another hearing by DVA".  The case was sent to the Board 
without the veteran having been afforded a hearing and the 
matter was not discussed in the July 2003 Supplemental 
Statement of the Case.  

The request was not specific and could be interpreted as a 
request for a hearing before RO personnel instead of another 
Board hearing.  

The Board must observe that additional due process 
requirements may be applicable as a result of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).  See also the 
Veterans Benefits Act of 2003, Pub. L. 108-183 (Dec. 16, 
2003).

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the 
veteran and request that he clarify the 
specific nature of the hearing he 
requested in his statement submitted in 
June 2003.  In accordance with the 
veteran's clarification, the VBA AMC 
should schedule a hearing before a 
Decision Review Officer, a video 
conference hearing before a Veterans Law 
Judge, or a before travel Veterans Law 
Judge.  The appellant should be advised 
of the hearing schedule and scheduled for 
a hearing that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  He 
should be informed of the consequences of 
failing to appear for the hearing.  All 
communications with the appellant 
regarding the scheduling of the hearing 
should be documented in the claims 
folder.

Notice should be sent to the appellant 
and his service representative, a copy of 
which should be associated with the 
claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action until so notified.



                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


